Citation Nr: 1542174	
Decision Date: 09/29/15    Archive Date: 10/05/15

DOCKET NO.  09-19 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel

INTRODUCTION

The Veteran served on active duty from October 1983 to October 1993.  

The specific matter before the Board of Veterans' Appeals (Board) did not arise from a rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  Instead, the Board raised the issue of entitlement to a TDIU in a June 2014 decision.  As the Veteran resides in Nebraska, the Lincoln RO has jurisdiction over his case.  

A brief history of the Veteran's appeal is instructive.  Previously, the Veteran sought an increased rating for his service-connected eye disability.  He appeared at a hearing before the undersigned Veterans Law Judge in March 2011.

In August 2011, the Board remanded the Veteran's claim for an increased rating.  When it returned to the Board in June 2014, the Board granted the Veteran's claim for an increased rating.  That issue is now final and is no longer before the Board.  

In that same decision, the Board raised the issue of entitlement to a TDIU, and it remanded that claim for further development.  Specifically, the Board instructed that the Veteran be provided notice of how TDIU claims are substantiated, that additional VA treatment records be obtained, and that the Veteran undergo VA examinations to determine the occupational impairment presented by his service-connected disabilities.  As each of the Board's directives has been completed, the case may move forward without prejudice to the Veteran.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1.  The Veteran is currently employed, and there is no evidence that this employment is marginal or in a protected environment.  

2.  The Veteran's service-connected disabilities do not prevent him from securing or following a substantially gainful occupation.  


CONCLUSION OF LAW

The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and to Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).

Pursuant to the Board's June 2014 remand, the Veteran was provided notice of how TDIU claims are substantiated and of his and VA's respective duties for obtaining evidence in a standard July 2014 letter.  His case was readjudicated in October 2014.  The duty to notify is satisfied.  

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment records have been obtained.  Post-service VA treatment records have also been obtained; the Veteran did not identify any private treatment records pertinent to his appeal, and there is no evidence that he is in receipt of or has applied for Social Security disability benefits.

The Veteran was provided VA medical examinations in August 2014.  These examinations, along with the expert medical opinions included with those examinations, are sufficient evidence for deciding the claim.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disabilities in sufficient detail so that the Board's evaluation is a fully informed one, and contain a reasoned explanation.  For the foregoing reasons, VA's duty to assist has been met.

II.  Entitlement to a TDIU

A TDIU may be assigned where the schedular rating is less than total when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.16.  

The Veteran is currently service-connected for 10 disabilities: a right shoulder disability, rated as 30 percent disabling; diplopia, rated as 30 percent disabling; headaches, rated as 30 percent disabling; a left shoulder disability, rated as 20 percent disabling; right and left knee disabilities, with each knee rated as 10 percent disabling; tinnitus, rated as 10 percent disabling; and bilateral hearing loss, residuals of a concussion, and a left shoulder scar, with each of those disabilities rated as noncompensably disabling.  The Veteran's combined disability rating is 80 percent.  Though he has no single disability rated at 40 percent or higher, his multiple disabilities of the orthopedic system may be considered one disability for rating purposes, resulting in the required 40 percent disability.  38 C.F.R. § 4.16(a).  The schedular criteria for a TDIU are met.

A TDIU is not currently warranted, however, as the evidence shows that the Veteran is employed.  The Veteran underwent numerous VA examinations in August 2014 to determine the functional and occupational impacts of each of his service-connected disabilities.  At those examinations, the Veteran informed his examiners that he is currently employed full-time and has been so employed for the last two years.  There is no evidence that this employment is marginal or in a protected environment.  The fact that the Veteran is employed alone warrants a denial of his claim.  

The Veteran provided the most detail regarding his current job and his employment history at his August 2014 VA audio examination.  The Veteran stated that he has held his previous jobs for long periods of time.  He stated that he has been working at his current job for two years.  Prior to that, he worked in the local school system for two years, and he worked at a center for independent living.  The Veteran's continuing ability to be employed over the preceding years is further evidence that his service-connected disabilities do not prevent him from working.

Regardless of his employment history, the evidence shows that the Veteran's service-connected disabilities do not currently preclude him from securing or following a substantially gainful occupation, nor have they done so since 2007 (when the Veteran filed his claim for an increased rating, giving rise to the current appeal).  At his most recent examinations, each examiner concluded that his disabilities do not significantly affect his ability to find and maintain a job.  Though his disabilities do have some effect on his occupational abilities (his hearing, for example, makes it difficult to interact with customers, his should disabilities prevent overhead lifting or reaching, and his knee disabilities could potentially affect manual labor), the evidence does not show that his disabilities individually or in the aggregate preclude him from securing or following a substantially gainful occupation.  In reviewing the Veteran's previous VA treatment records and examinations, these records do not show that at any time in the past, the Veteran's service-connected disabilities have precluded him from securing or following a substantially gainful occupation.  

In summary, the Veteran is working, and there is no evidence that his employment is marginal or in a protected environment.  The evidence also does not show that the Veteran's service-connected disabilities preclude him from securing or following a substantially gainful occupation.  The preponderance of the evidence is against the Veteran's claim, there is no doubt to be resolved, and a TDIU is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

ORDER

A TDIU is denied.  




____________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


